Citation Nr: 1402051	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-11 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for a cardiac disorder variously diagnosed, to include hypertension.

2.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for a gastrointestinal disorder, to include as secondary to the service-connected disability.

3.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for a left knee disorder.

4.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for a lumbar spine disorder, to include as secondary to the left knee disorder.

5.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral ankle disorders.

6.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss.

7.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for the residuals of acute viral hepatitis.

8.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for infection with the hepatitis C virus (HCV).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from July 1976 to June 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2013, a videoconference hearing was held between San Antonio, Texas and the Board in Washington, DC before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claims.  Virtual VA does contain evidence pertinent to the claims that is not already included in the paper claims file, including VA treatment records (CAPRI) dated from April 2009 to November 2012.

Service connection for heart disease variously diagnosed was originally denied in a January 1978 rating decision.  The Veteran was notified of the denial the next month, but he did not appeal the denial.  The claim was again denied in a November 1985 rating, and he completed the appeal process.  The Board denied reopening of the claim for heart disease variously diagnosed in a decision issued in October 1987.  Then, an August 1993 rating decision denied the reopening of the cardiac disorder claim.  The Veteran was notified of the denial in October 1993, but he did not appeal the denial.  The August 1993 rating decision, therefore, represents the last final action on the merits of the service connection claim for a cardiac disorder.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The August 1993 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the August 1993 rating decision constitutes new and material evidence.

Service connection for ulcers secondary to the service-connected stab wound was originally denied in a March 2002 rating decision.  The Veteran was notified of the denial the same month, but he did not appeal the denial.  Thereafter, a September 2004 rating decision denied the reopening of the ulcer claim.  The September 2004 rating decision, therefore, represents the last final action on the merits of the service connection claim for a gastrointestinal disorder, to include as secondary to service-connected disability.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The September 2004 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the September 2004 rating decision constitutes new and material evidence.

The issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression (including on a secondary basis), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  In addition, based on a February 2013 letter from the Veteran, it is unclear from the record whether or not he received the November 2012 Statement of the Case (SOC) that addressed two increased rating issues.  That matter is also referred to the AOJ.

The Veteran's two reopened claims and his remaining six new and material evidence claims are addressed in the REMAND portion of the decision below and all eight claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for various cardiac disorders in a final decision issued in January 1978; the denial of the claim was confirmed in a final decision issued in August 1993.

2.  The evidence received since the final unfavorable rating decision of August 1993, when considered with previous evidence, does relate to an unestablished fact necessary to substantiate the Veteran's claim and, when considered together with the previous evidence of record, does raise a reasonable possibility of substantiating the cardiac disorder service connection claim.

3.  The RO denied service connection for ulcers secondary to service-connected disability in a final decision issued in March 2002; the denial of the claim was confirmed in a final decision issued in September 2004.

4.  The evidence received since the final unfavorable rating decision of September 2004, when considered with previous evidence, does relate to an unestablished fact necessary to substantiate the Veteran's claim and, when considered together with the previous evidence of record, does raise a reasonable possibility of substantiating the gastrointestinal disorder service connection claim.


CONCLUSIONS OF LAW

1.  The August 1993 rating decision that denied the Veteran's claim for service connection for a cardiac disorder is a final decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  Additional evidence submitted subsequent to the August 1993 rating decision that denied the Veteran's claim for service connection for cardiac disorder is new and material and does serve to the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The September 2004 rating decision that denied the Veteran's claim for service connection for ulcers secondary to a service-connected disability is a final decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

4.  Additional evidence submitted subsequent to the September 2004 rating decision that denied the Veteran's claim for service connection for gastrointestinal disorder is new and material and does serve to the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans, 9 Vet. App. at 285.  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

A.  Cardiac disorders

The Veteran's claim of entitlement to service connection for cardiac disorders was initially denied, respectively, in a January 1978 rating decision.  Thereafter, an August 1993 rating action confirmed the denial of service connection for the claimed cardiac disorders.  This rating decision became final after the Veteran did not submit any appeal.  38 C.F.R. § 20.1103.  This is so because the Veteran did not appeal the rating decision within the time period allowed and because he did not submit any additional evidence or statements concerning his claim within the one-year appeal period either.  (The next communication from the appellant regarding service connection for a cardiac disorder was received in October 2007.)  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The August 1993 rating decision is also the last time the Veteran's cardiac service connection claim was finally disallowed on any basis; that rating decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the August 1993 rating decision.  See Glynn, 6 Vet. App. at 523.

The Veteran's claim for service connection for cardiac disorders was denied in essence because there was no evidence of record that indicated any current disorder was related to service; any new and material evidence must relate to this.  

The evidence considered by the RO in making its August 1993 decision included the Veteran's service medical treatment records; his June 1977, July 1985, and July 1992 applications for benefits; and VA treatment records dated in 1977, and 1982 to 1988.  The Veteran's service medical treatment records reflect that he was assessed with a heart murmur prior to service, and that an in-service work-up yielded a clinical impression of other cardiac disorders.  The service medical treatment records also included several instances of high blood pressure readings.  The Veteran stated, in his June 1977 application for benefits, that he had high blood pressure.

The evidence added to the record subsequent to the issuance of the August 1993 rating decision includes written statements from the Veteran; the transcript from his June 2013 Board videoconference hearing; and VA treatment records dated between 1988 and 1999, 2002 to 2004, and 2007 to 2012.

The VA treatment records indicate that the Veteran has been diagnosed with hypertension; the VA treatment records are new as they were not previously of record.  These documents are also material as they provide information on the question of whether the Veteran has been diagnosed with hypertension.  

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

At the time of the August 1993 rating decision, there was evidence of elevated blood pressure readings in service and after service, with no evidence of a current diagnosis of hypertension or evidence that any preexisting heart disease was related to service or aggravated by service.  

Evidence associated with the claims file since the August 1993 rating decision includes an August 1998 VA treatment record reflecting that the Veteran was prescribed medication for hypertension.  In addition, the appellant testified at his June 2013 Board videoconference hearing that he had been treated for hypertension just after his discharge from service and that he had been on medication for hypertension since 1977 - thus, dating back to service, as well as within one year of discharge from service. 

The Veteran is competent to report a continuity of treatment regarding his hypertension since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  His report is presumed credible for the new and material analysis.  Justus, 3 Vet. App. at 512-513.  This report of a continuity of treatment suggests a link between the Veteran's current complaints regarding high blood pressure and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

The Veteran's statements concerning treatment for hypertension since service are new.  This evidence is also material in that it specifically relates to unestablished fact necessary to substantiate the claim for service connection, that is, a relationship between current hypertension and service.  Considering the Court's holding in Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the claim for service connection for a cardiac disorder, to include hypertension.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1336.  Thus, this claim must be reopened.  Having reopened the claim, the cardiac disorder claim is addressed in the REMAND section which follows.

B.  Gastrointestinal disorders

The Veteran's claim of entitlement to service connection for ulcers was initially denied in a March 2002 rating decision.  Thereafter, a September 2004 rating action confirmed the denial of service connection for the claimed ulcers.  This rating decision became final after the Veteran did not submit any appeal.  38 C.F.R. § 20.1103.  This is so because the Veteran did not appeal the rating decision within the time period allowed and because he did not submit any additional evidence or statements concerning his claim within the one-year appeal period either.  (The next communication from the appellant regarding service connection for a gastrointestinal disorder was received in October 2007.)  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The September 2004 rating decision is also the last time the Veteran's service connection claim for a gastrointestinal disorder was finally disallowed on any basis; that rating decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the September 2004 rating decision.  See Glynn, 6 Vet. App. at 523.

The Veteran's claim for service connection for ulcers was denied in essence because there was no evidence of record that indicated the Veteran had any ulcers that were etiologically related to service-connected disability or to service; any new and material evidence must relate to this.  

The appellant is seeking service connection for a gastrointestinal disorder he has identified as 'ulcers', but his VA treatment records reveal that he has been treated for gastroesophageal reflux disease (GERD) for many years.  The Court has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  The appellant has reported continuity of symptomatology relating to GERD since service.

In addition, as a result of a rating decision issued in October 2010, service connection has been granted for a small bowel obstruction.  Where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  The evidence of record suggests that the appellant's GERD might be related to or aggravated by his service-connected small bowel obstruction.

The Board therefore finds that the evidence submitted subsequent to the September 2004 rating decision provides relevant information as to the question of whether the appellant suffers from a gastrointestinal disorder that is related to his active service or to a service-connected disability.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for a gastrointestinal disorder.  Having reopened the claim, the gastrointestinal disorder claim is addressed in the REMAND section which follows.

C.  Duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim to reopen a previously denied claim, VA is required to "look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Board is granting the appellant's attempt to reopen his claims for service connection a cardiac disorder and a gastrointestinal disorder; the Board is granting in full the benefit (reopening of the claims) sought on appeal.  The issues of entitlement to service connection for a cardiac disorder and a gastrointestinal disorder are being remanded.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the reopening of the two service connection claims, such error was harmless and will not be further discussed.  


ORDER

New and material evidence has been presented and the claims for service connection for cardiac and gastrointestinal disorders, to include hypertension and GERD, are reopened.


REMAND

The RO had declined to reopen the claims of service connection for cardiac and gastrointestinal disorders.  The Board's decision reopens those claims.  Absent a waiver from the Veteran, the claims must be remanded for de novo review by the RO.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Moreover, a remand is also appropriate following a reopening of a claim by the Board to provide the RO with an opportunity to consider the evidence, assess its credibility and probative value in the first instance, and render a new decision on the merits, thereby avoiding the potential for any prejudice on part of the Board.  Id. at 403.  

In this case, the most recent RO decision, the January 2010 SOC, was issued prior to the Board's reopening of the claims.  For the Board to then discuss the merits of the claims, it would be considering law that the RO had not already considered, possibly implicating 38 C.F.R. § 20.903(b).  Id.  In any event, the RO should consider the new evidence in the first instance and decide the claim on its merits so as to preserve for the Veteran the one review on appeal as provided by 38 U.S.C.A. § 7104.  Id. at 399.  Therefore, the claims should also be remanded on this basis.  Additionally, the claims must be remanded to obtain any additional relevant treatment records and to obtain a medical opinion on the matters.

Also, the evidence of record includes an April 2009 VA treatment record in which the Veteran states that he had applied for Social Security Administration (SSA) disability benefits.  The associated medical records have not been associated with the evidence of record.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  As long as a reasonable possibility exists that any such Social Security Administration records are relevant to a Veteran's claim, VA is required to assist said Veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Furthermore, while VA medical treatment records have been included in the evidence of record, there appear to be gaps in those records.  The Veteran has stated that he has been in receipt of VA treatment since 1977.  There are no VA treatment records dated between October 1977 and December 1981, save one record dated in April 1981.  Also, there are no records dated between 1999 and 2002, or between 2005 and 2006.  

In February 2013, the appellant submitted a letter from the Office of Personnel Management (OPM) that indicated he had been found to be unable to perform his duties due to various conditions, including a lumbar spine disorder and osteoarthritis.  While the case is in remand status, the associated records should be obtained from OPM.

VA is, therefore, on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA also has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, all outstanding SSA and OPM disability records and VA treatment records should be obtained and associated with the claims file.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for any claimed condition since 1977.  After securing the necessary release(s), obtain all outstanding records.  In particular, all VA treatment records must be obtained, including those dated between October 1977 and December 1981; January 1999 and December 2002; January 2005 and December 2006; and those dated after November 2012.

3.  Contact the Social Security Administration to obtain all the medical records associated with the appellant's initial application for benefits, as well as any Social Security Administration Administrative Law Judge decision along with the associated List of Exhibits, as well as copies of all of the medical records upon which any decision concerning the appellant's entitlement to disability benefits was based.  Associate those records with the claims file.

4.  Contact the OPM to obtain all the medical records associated with the appellant's initial application for disability benefits, as well as any Administrative Law Judge decision along with the associated List of Exhibits, as well as copies of all of the medical records upon which any decision concerning the appellant's entitlement to disability benefits was based.  Associate those records with the claims file.

5.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file must contain documentation of attempts made.  The appellant and his representative must also be informed of the negative results and be given the opportunity to secure the records.

6.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the appellant's claims file by an appropriate specialist, such as an internist or a cardiologist, in light of the questions of causation presented on the issue of entitlement to service connection for hypertension and any other diagnosed cardiac disorder.  The claims file, including the VA electronic file, must be made available to the reviewer.  

The physician is to address the history of the nature and extent of the Veteran's various cardiac disorders, including hypertension.  The physician is to determine whether any currently shown cardiac disorder, including hypertension, is related to any incident of the Veteran's military service, including secondary to any service-connected disability.  If the physician determines that an examination is needed before the requested opinion can be rendered, schedule the Veteran for such an examination.

The physician must consider all blood pressure readings and other pertinent clinical findings in the appellant's service medical records, and comment on the clinical significance of, and treatment for, any atypical findings, to include whether they represented a normal variant.  The physician must identify the Veteran's various risk factors for the development of hypertension.

Based on the findings of the review of the medical evidence of record, as well as the appellant's statements, the physician must render an opinion concerning:

(a)  When was each currently diagnosed cardiac disorder, including hypertension, initially manifested?

(b)  Were there any signs or symptoms of any cardiac disorder noted prior to service or in service (July 1976 to June 1977) or within one year of active duty service separation in June 1977, which were the first manifestations of the Veteran's currently diagnosed cardiac disorder(s)?  Was any disorder observed prior to service entrance permanently aggravated by service?

(c)  Has any currently diagnosed cardiac disorder been caused by, or aggravated to any degree by a service-connected disability?  

(d)  Were there any signs or symptoms of hypertension noted in service (July 1976 to June 1977) or within one year of active duty service separation in June 1977 which were the first manifestations of the Veteran's current hypertension?

(e)  Has the Veteran's hypertension been caused by, or aggravated to any degree by a service-connected disability?  

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all requested opinions must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.

7.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the appellant's claims file by an appropriate specialist, such as a gastroenterologist or an internist, in light of the questions of causation presented on the issue of entitlement to service connection for GERD and any other diagnosed gastrointestinal disorder.  The claims file, including the VA electronic file, must be made available to the reviewer.

The physician is to address the history of the nature and extent of the Veteran's various gastrointestinal disorders, including GERD.  The physician is to determine whether any currently shown gastrointestinal disorder, including GERD, is related to any incident of the Veteran's military service, including secondary to any service-connected disability.  If the physician determines that an examination is needed before the requested opinion can be rendered, schedule the Veteran for such an examination.

Based on the findings of the review of the medical evidence of record, as well as the appellant's statements, the physician must render an opinion concerning:

(a)  When was each currently diagnosed gastrointestinal disorder, including GERD, initially manifested?  What symptoms are associated with each diagnosed disorder?  Is any currently diagnosed residual of the in-service abdominal stab wound, including the small bowel obstruction, the etiologic or underlying cause of any currently diagnosed gastrointestinal disorder other than the small bowel obstruction?

(b)  Were there any signs or symptoms of gastrointestinal pathology, including GERD, noted in service (July 1976 to June 1977) or within one year of active duty service separation in June 1977 which were the first manifestations of the Veteran's current disorders (other than the small bowel obstruction)?

(c)  Has any of the Veteran's claimed gastrointestinal pathology, including GERD, been caused or aggravated to any degree by a service-connected disability, including the small bowel obstruction?  

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In rendering the requested opinions, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of his gastrointestinal symptomatology.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

A complete rationale for all requested opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

8.  Ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  Specific attention must be directed to the medical reports.  If any report does not include fully detailed descriptions of all pathology or adequate responses to the specific opinions requested, the report(s) must be returned to the provider for corrective action.  See 38 C.F.R. § 4.2.

9.  Thereafter, review the record, including any newly acquired evidence, and re-adjudicate the claims on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including all theories of service connection (direct, presumptive, aggravation, and secondary) and consideration of the need for new and material evidence where applicable.

10.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC) which contains notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


